Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159155                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  STEVEN R. LILLY,                                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159155
                                                                    COA: 338677
                                                                    Wayne CC: 16-001908-NO
  GRAND TRUNK WESTERN RAILROAD
  COMPANY,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the January 17, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2019
           b1023
                                                                               Clerk